Bloodworth, J.
Of the foregoing headnotes, the 4th and 5th are understandable in themselves. The others will be understood when read in connection with the following ground of the motion for a new trial: “Because the court erred in accepting the verdict as rendered by the jury and sentencing movant as for a felony. The jury having returned a verdict as follows: ‘¥e, the jury, find the defendant Ibo McKenzie guilty. Becommend punishment as a misdemeanor. This 22nd day of November, 1927. S. W. Morgan, Foreman.’ The court refused to accept the verdict and ordered the jury back to their room to fix a minimum and maximum sentence. The jury retired and endorsed below the signature of the foreman the following: ‘ Sentence not less than 2 years nor more than 4 years.’ The court then announced to the jury and others that he would ignore their recommendation and did sentence movant to the penitentiary for a term of not less than 2 nor more than 4 years. Movant says that the eleven words added to the indictment by the jury were not signed by anyone as foreman or otherwise, and that the same is not a parcel and part of the verdict of the jury, but is a separate and distinct matter and of no effort [effect?], certainly no legal effect in this case, and was not the verdict of the jury. Said attempted amendment was harmful to this movant. To all of which objections were-urged at the trial.”

Judgment affirmed.

Broyles, C. J., and Luke, J., corlcur.